           Case 1:18-vv-01271-UNJ Document 45 Filed 04/14/20 Page 1 of 2




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-1271V
                                        (not to be published)


    GLORIA KIRKPATRICK,
                                                                Chief Special Master Corcoran
                         Petitioner,
    v.                                                          Filed: March 10, 2020


    SECRETARY OF HEALTH AND                                     Special Processing Unit                 (SPU);
    HUMAN SERVICES,                                             Attorney’s Fees and Costs


                         Respondent.


Anne Carrion Toale, Maglio Christopher & Toale, PA, Sarasota, FL, for Petitioner.

Jennifer Leigh Reynaud, U.S. Department of Justice, Washington, DC, for Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS 1

        On August 22, 2018, Gloria Kirkpatrick filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered Guillain-Barré syndrome as a result
of an influenza vaccine administered on November 7, 2016. (Petition at 1). On December
3, 2019, a decision was issued awarding compensation to Petitioner based on the
Respondent’s proffer. (ECF No. 34).



1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
          Case 1:18-vv-01271-UNJ Document 45 Filed 04/14/20 Page 2 of 2



        Petitioner has now filed a motion for attorney’s fees and costs, dated January 15,
2020, (ECF No. 39) requesting a total award of $32,337.38 (representing $30,516.20 in
fees and $1,821.18 in costs). In accordance with General Order #9 Petitioner filed a
signed statement indicating that she not incurred no out-of-pocket expenses. (ECF No.
39-3). Respondent reacted to the motion on January 21, 2020 indicating that he is
satisfied that the statutory requirements for an award of attorney’s fees and costs are met
in this case and defers to the Court’s discretion to determine the amount to be awarded.
(ECF No. 40). On January 23, 2020, Petitioner filed a reply requesting fees and costs be
awarded in full. (ECF No. 41).

       I have reviewed the billing records submitted with Petitioner’s request. In my
experience, the request appears reasonable, and I find no cause to reduce the requested
hours or rates.

       The Vaccine Act permits an award of reasonable attorney’s fees and costs. §
15(e). Accordingly, I hereby GRANT Petitioner’s Motion for attorney’s fees and costs. I
award a total of $32,337.38 (representing $30,516.20 in attorney’s fees and $1,821.18 in
costs) as a lump sum in the form of a check jointly payable to Petitioner and Petitioner’s
counsel. 3 In the absence of a timely-filed motion for review (see Appendix B to the Rules
of the Court), the Clerk shall enter judgment in accordance with this decision. 4

IT IS SO ORDERED.

                                                       s/Brian H. Corcoran
                                                       Brian H. Corcoran
                                                       Chief Special Master




3Petitioner requests check be forwarded to Maglio Christopher & Toale, PA, 1605 Main Street, Suite 710,
Sarasota, Florida 34236.
4 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice
renouncing their right to seek review.
                                                  2
